Pierce (Am. J. Path., 2007, Vol. 170, No. 4, pg 1152-1164) taught SCID/beige mice that lack T and B cells and have defective macrophages and NK cells (“scid mutation leading to a lack of both T and B lymphocytes due to a V(D)J recombination defect, whereas C.B-17SCID/bg mice have two mutations: the first is the scid mutation, and the second is a beige mutation leading to a major defect in cytotoxic T-cell and macrophage function and a selective impairment in NK cell function (pg 1153, col. 2, “Mice”)

The Jackson website for the beige mice also says Lystbg mice have defective macrophages:
https://www.jax.org/strain/000629


    PNG
    media_image1.png
    387
    1221
    media_image1.png
    Greyscale


Accordingly, Pierce anticipates proposed claim 1. 
An obviousness rejection based on crossing a mouse with the Lyst-beige mutation with an immunodeficient mouse would be required to address proposed claim 1. 

It is also noted that a number of references including Wikipedia that say SCID mice lack T and B cells, but Bosma (“The SCID mouse mutant: Definition, characterization, and potential uses”, Annu. Rev. Immunol., 1991, Vol. 9, pg 323-350) says “the arrest in lymphocyte development [in SCID mice] is not absolute and “leaky” because the generate a few functional T and B cells (pg 323, abstract). Therefore, it is unclear whether the mice claimed “lack” T and B cells or are “leaky”. 

/MICHAEL C WILSON/           Primary Examiner, Art Unit 1632